Citation Nr: 1127208	
Decision Date: 07/21/11    Archive Date: 07/29/11

DOCKET NO.  10-02 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a left knee disorder.

2.  Entitlement to an increased rating for bilateral hearing loss, currently evaluated as noncompensably disabling.

3.  Entitlement to an increased rating for degenerative arthritis of the lumbar spine, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel

INTRODUCTION

The Veteran had active military service from April 1958 to December 1959, from February 1960 to November 1962, from April 1963 to April 1966, and from August 1966 to October 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The RO has denied the Veteran's petition to reopen a previously denied claim for service connection for a left knee disorder, finding that no new and material evidence had been submitted.  The RO has granted an increased rating, to 10 percent, for degenerative arthritis of the lumbar spine, but also has denied the Veteran's claim for an increased rating for bilateral hearing loss.

With respect to the left knee claim, the Board must initially address the question of whether new and material evidence has been received to reopen the Veteran's claim for service connection.  This is so because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Hence, the Board has characterized the claim for service connection for a left knee disorder as a claim to reopen.


FINDINGS OF FACT

1.  In a March 2007 rating decision, the RO denied the Veteran's petition to reopen a previously denied claim for service connection for a left knee disorder.  The Veteran did not appeal the March 2007 decision.

2.  Evidence received since the RO's March 2007 decision is either cumulative or redundant of evidence previously considered; by itself or when considered with previous evidence it does not relate to an unestablished fact necessary to substantiate the claim of service connection for a left knee disorder, and does not raise a reasonable possibility of substantiating the claim.

3.  Since the filing of the Veteran's claim, his bilateral hearing loss has been manifested by hearing impairment corresponding to no worse than auditory acuity Level II in the right ear and Level III in the left ear.

4.  The Veteran's service-connected degenerative arthritis of the lumbar spine is manifested by forward flexion of the thoracolumbar spine limited to no worse than 70 degrees when functional loss due to pain is taken into consideration. 


CONCLUSIONS OF LAW

1.  A March 2007 RO decision that denied the Veteran's petition to reopen a previously denied claim of service connection for a left knee disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302, 20.1103 (2010).

2.  Evidence relating to the Veteran's claim of service connection for a left knee disorder received since the RO's March 2007 decision is not new and material evidence.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  The criteria for a compensable disability rating for service-connected bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2010).

4.  The criteria for a rating higher than 10 percent for degenerative arthritis of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5237 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was enacted in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Here, the Board finds that all notification and development action needed to arrive at a decision on the claims on appeal has been accomplished.

In this respect, through July 2008 and September 2008 notice letters, the RO notified the Veteran of the information and evidence needed to substantiate his claims.  Thereafter, the Veteran was afforded the opportunity to respond.  In addition, the Veteran was provided notice in the July 2008 and September 2008 letters concerning the assignment of rating criteria and effective dates.  Hence, the Board finds that the Veteran has received notice of the information and evidence needed to substantiate his claims, and has been afforded ample opportunity to submit such information and evidence.

The Board also finds that the July 2008 and September 2008 notice letters satisfy the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letters, the RO notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA specifically ask the claimant to provide any pertinent evidence in his possession).  These requirements were met by the aforementioned July 2008 and September 2008 notice letters.

The Board further points out that the VCAA expressly provides that nothing in the Act "shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in section 5108 of this title."  38 U.S.C.A. § 5103A(f) (West 2002).  That notwithstanding, the Board finds that all notification and development action needed to render a decision as to the application to reopen the claim for service connection for a left knee disorder has been accomplished.  Specifically, with regard to reopening the claim, the RO informed the Veteran of the requirements as set forth in 38 C.F.R. § 3.156(a) by a notice letter in September 2008.  The September 2008 notice letter provided the regulatory language of "new and material" evidence and informed the Veteran of the evidence and information necessary to establish a claim for entitlement to service connection.  Specifically regarding VA's duty to notify, the Board finds that the September 2008 notice letter to the Veteran apprised him of what the evidence must show to establish entitlement to the benefit sought, what evidence and/or information was already in the possession of the agency of original jurisdiction (AOJ), what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claims on appeal.  The Veteran's service treatment records have been obtained and associated with the claims file, as has a report of a private audiogram the Veteran obtained in November 2009.  The Veteran was given VA examinations of his low back and hearing acuity in July 2008; reports of those examinations are of record.  In that connection, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examinations obtained in this case are adequate, as they are predicated on consideration of all of the pertinent evidence of record, to include the statements of the Veteran, and document that the examiners conducted physical and audiological examination of the Veteran.  Accordingly, the Board finds that VA's duty to obtain a VA examination or opinion with respect to the claims for increase has been met.  38 C.F.R. § 3.159(c)(4).  The Veteran has further been given the opportunity to submit evidence, and he has provided written argument in support of his claims.  The Veteran has not identified, and the record does not indicate, existing records pertinent to the claims that need to be obtained; in fact, he submitted a statement in July 2008 indicating that he had no further information or evidence to submit in relation to his claims.  

Further, with regard to the Veteran's petition to reopen his previously denied claim for service connection for a left knee disorder, although the claim has not been reopened by the RO and will not be reopened by the Board, reasonable efforts to assist the Veteran in his claim have been undertaken.  To that end, the RO requested that the Veteran provide information concerning any VA or private treatment records he wished the RO to obtain in relation to his claim; however, the Veteran did not respond to this request.  

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.


II.  Analysis

A.  Petition to Reopen 

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Regarding petitions to reopen filed on or after August 29, 2001, Title 38 Code of Federal Regulations, Section 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is, in fact, new.  This analysis is undertaken by comparing newly received evidence with the evidence previously of record.  

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Here, as indicated above, the last final denial was the March 2007 rating decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The Veteran asserts that he has a left knee disorder related to his active military service.  Specifically, he contends that he had problems with his left knee while on active duty that have continued to the present.  As a result, the Veteran contends that service connection is warranted.  

In a March 2007 rating decision, the RO denied the Veteran's petition to reopen his previously denied claim of service connection for a left knee disorder.  The decision noted that the evidence of record showed that the Veteran had not submitted any evidence to demonstrate any diagnosed left knee disability at the time the claim was filed.  Thereafter, in July 2008, the Veteran sought to reopen his claim of service connection for a knee disorder.

Evidence of record in 2007 included service treatment records, as well as the Veteran's statements concerning his claimed disability.  The Veteran's service treatment records reflect that he was seen on multiple occasions with complaints of pain on motion in his left knee.  He was diagnosed with chondromalacia of the left patella and a chronic disorder of the left knee.  However, at his October 1982  separation medical examination, the Veteran's left knee was found to be normal on radiological examination, with a normal range of motion.  He was noted to have "probable patellofemoral syndrome," but no definite diagnosis was assigned at the time.  Similarly, at his October 1982 separation report of medical history, the Veteran answered "Yes" when asked if he experienced knee problems, but no diagnosis was mentioned outside of "occasional left knee pain."  No post-service treatment records were present in the record at the time of the March 2007 denial, although the Veteran had stated on multiple occasions that he continued to have problems with his left knee since separation from active duty.

Evidence added to the record since the RO's March 2007 denial includes the Veteran's statements to VA in support of his claim.  In these statements, the Veteran has reiterated his previous contention that he first developed problems with his left knee in service and that those problems have continued from his time on active duty to the present.  

After a review of the record, the Board finds that new and material evidence relating to the Veteran's claim for service connection for a left knee disorder has not been received, and the claim may not be reopened.  The evidence is new in that it was not previously before agency decision makers.  However, none of this evidence is material for purposes of reopening the service connection claim.  The new evidence does not suggest that the Veteran has a currently diagnosed left knee disability.  Additionally, the Veteran's assertions regarding his belief as to the etiology of his claimed left knee disorder merely represent a reiteration of what the Veteran claimed before.

As noted above, the evidence previously of record did not establish that the Veteran had a current left knee disorder at the time of the March 2007 denial.  The evidence received since the 2007 denial comprises statements made by the Veteran concerning the origin and etiology of his claimed disability.  However, this information does not tend to prove the Veteran's claim in a manner different from what was already shown in 2007; namely, it does not establish a medical diagnosis of a current left knee disorder.  The statements themselves are redundant of what he said before.

The Board thus concludes that the evidence received since the March 2007 rating decision is not new and material.  As noted in 38 C.F.R. § 3.156(a), new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  The Veteran asserts that he has a left knee disorder that can be attributed to problems with his left knee that were identified and treated on active duty, but these were his statements previously.  As such, his statements do not amount to new and material evidence.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998).  

As new and material evidence to reopen the finally disallowed claim has not been received, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

B.  Claims for Increase

The Veteran contends that his service-connected bilateral hearing loss is more disabling than reflected by the noncompensable disability rating currently assigned.  The Veteran also contends that his service-connected degenerative arthritis of the lumbar spine is more disabling than reflected by the current 10 percent disability rating.

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010).

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where entitlement to compensation has already been established, VA must address the evidence concerning the state of the disability from the time period one year before the claim for an increase was filed until VA makes a final decision on the claim.  The United States Court of Appeals for Veterans Claims has held that consideration of the appropriateness of a staged rating is required.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Relevant evidence of record consists of report of VA audiological and physical examination provided to the Veteran in July 2008.  The Veteran has also submitted written argument in support of his claim and has provided a report of a private audiogram conducted in November 2009.  

The Veteran's bilateral hearing loss has been evaluated under Diagnostic Code 6100 for hearing loss.  The assigned evaluation for hearing loss is determined by mechanically applying the rating criteria to certified test results.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Under Diagnostic Code 6100, ratings for hearing loss are determined in accordance with the findings obtained on audiometric examination.  Evaluations of hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies 1,000; 2,000; 3,000; and 4,000 Hertz (cycles per second).  To evaluate the degree of disability from hearing impairment, the rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness.  As set forth in the regulations, Tables VI, VIa, and VII are used to calculate the rating to be assigned.  See 38 C.F.R. § 4.85, Diagnostic Code 6100 (2010).  Hearing tests will be conducted without hearing aids, and the results of above-described testing are charted on Table VI and Table VII.  See 38 C.F.R. § 4.85.

Alternatively, VA regulations provide that in cases of exceptional hearing loss, when the puretone thresholds at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further provide that, when the puretone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever would result in the higher numeral.  In view of the examination results detailed below, these provisions are not applicable during any period of the claims process.

With respect to the claim on appeal, the relevant evidence of record consists of audiological report from the July 2008 VA examination.  Results from the July 2008 audiogram reflect that puretone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
45
65
85
LEFT
20
35
50
90
105

Puretone averages were 56.25 decibels for the right ear and 70 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 92 percent in the left ear, using Maryland CNC tests.  Applying the results of the Veteran's April 2008 VA audiogram reveals no worse than Level I hearing acuity in the right ear and Level II hearing acuity in the left ear under 38 C.F.R. § 4.85.  Application of the above-noted findings to Table VII results in a noncompensable disability rating under 38 C.F.R. § 4.85, Diagnostic Code 6100.  Thus, the VA examination report does not support the assignment of a compensable rating.

In addition, during the pendency of the appeal, a private audiogram was conducted in November 2009; a review of that audiogram submitted by the Veteran reveals results similar to those of the VA examinations outlined above.  In particular, results from the November 2009 private audiogram reflect that puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
35
45
65
75
LEFT
20
35
55
90
105

Puretone averages were 55 decibels for the right ear and 71.25 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 84 percent in the right ear and of 88 percent in the left ear.  Applying the results of the private audiogram reveals no worse than Level II hearing acuity in the right ear and Level III hearing acuity in the left ear under 38 C.F.R. § 4.85. 

The November 2009 private report does not make clear that the speech discrimination testing was conducted using Maryland CNC guidelines, as required by 38 C.F.R. § 4.85(a) (2010).  Nevertheless, the Board notes that the private audiogram reflects that the Veteran experiences no worse than Level II hearing impairment in the right ear and Level III hearing impairment in the left ear, which warrants a noncompensable disability rating under Diagnostic Code 6100.  Even assuming use of Maryland CNC speech discrimination tests, the results reflect a level of hearing impairment that is not compensable under current VA standards.  Thus, it is not necessary to seek clarification as to whether the speech discrimination tests were Maryland CNC tests.  Thus, for VA rating purposes, the November 2009 private audiogram reflects no worse than what was documented in the July 2008 VA examination-levels of hearing acuity that provide for no more than a noncompensable rating under Diagnostic Code 6100.  

In consideration of the evidence of record, the Board finds that, for the entirety of the claim period, audiological evaluation reflects that the Veteran's hearing loss has been manifested by no worse than Level II hearing impairment in the right ear and Level III hearing impairment in the left ear, which results in a noncompensable disability rating under Diagnostic Code 6100.  Consequently, the Board concludes that the criteria for a compensable rating have not been met.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.  The Board in no way discounts the difficulties that the Veteran experiences as a result of his bilateral hearing loss.  However, it must be emphasized, as previously noted, that the disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board must base its determination on the results of the pertinent VA and private audiology studies of record.  See Lendenmann, 3 Vet. App. at 345.  In other words, the Board is bound by law to apply VA's rating schedule based on the Veteran's audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Under these circumstances, the Board finds that the record presents no basis for assignment of a disability rating higher than the noncompensable rating currently assigned for the Veteran's service-connected bilateral hearing loss.  

Turning to an evaluation of the Veteran's service-connected degenerative arthritis of the lumbar spine, the Board notes that when evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the Veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use).  See 38 C.F.R. §§ 4.40, 4.45 (2010); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In VA Fast Letter 06-25 (November 29, 2006), VA's Compensation and Pension Service noted that to properly evaluate any functional loss due to pain, examiners, at the very least, should undertake repetitive testing (to include at least three repetitions) of the joint's range of motion, if feasible.  It was determined that such testing should yield sufficient information on any functional loss due to an orthopedic disability.  

In its November 2008 rating decision, the RO evaluated the Veteran's degenerative arthritis of the lumbar spine in accordance with the criteria set forth in the General Rating Formula for Diseases and Injuries of the Spine, 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2010).  In that decision, the RO assigned a disability rating of 10 percent for degenerative arthritis of the lumbar spine, for the entirety of the appeal period.

Relevant medical evidence consists of VA examination conducted in July 2008.  Report of that examination reflects the Veteran's complaints of low back pain and stiffness that increased on physical activity.  The Veteran also reported occasional flare-ups during which he was unable to get out of bed.  No abnormalities in the Veteran's posture or gait were noted, and he denied experiencing any radiation of pain.  Physical examination revealed no muscle spasms or radiating pain, although the Veteran was noted to have tenderness to palpation of the right paralumbar muscles.  Straight-leg raising was negative, and the examiner found the Veteran to have no ankylosis of the lumbar spine.  On range-of-motion testing, the Veteran was found to have flexion of the thoracolumbar spine to 70 degrees without pain, extension to 20 degrees without pain, flexion on the right and left to 20 degrees without pain, and rotation to the right and left to 20 degrees without pain.  On repetitive motion testing, the Veteran was noted to experience increased pain, but no additional limitation in range of motion was noted.  The examiner diagnosed the Veteran with degenerative arthritis of the lumbar spine, which was confirmed on radiological examination.  

Here, the Board finds that, for the entirety of the appeal period, the Veteran's service-connected degenerative arthritis of the lumbar spine warrants no more than the 10 percent disability rating currently assigned.

Under the General Rating Formula for Diseases and Injuries of the Spine (Diagnostic Codes 5235-5243), the General Rating Formula provides that with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis or the entire thoracolumbar spine warrants a 40 percent rating.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.  Unfavorable ankylosis of the entire spine warrants a 100 percent rating.  Id.

Several notes follow the general rating formula.  Note (1):  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Id.  

Note (2):   (See also Plate V.) [With respect to the lumbar spine]-For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.  

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  Id.

Note (4):  Round each range of motion measurement to the nearest five degrees.  Id. 

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the  following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  Id.

Diagnostic Codes 5003 and 5010 require that arthritis be evaluated on the basis of limitation of motion, if compensably disabling based on the effect of arthritis on the affected joints.  38 C.F.R. § 4.71a.

In this case, the Board finds that the Veteran's flexion of the thoracolumbar spine has been no worse than to 70 degrees, warranting no more than the 10 percent rating currently assigned under the General Rating Formula for Diseases and Injuries of the Spine.  In particular, the Board notes that at the Veteran's July 2008 VA examination, he was noted to have flexion limited to 70 degrees without pain.  Although pain was noted on repetition, it was not found to cause any further limitation of motion.  As noted above, in VA Fast Letter 06-25, VA has determined that repetitive testing of a joint should yield sufficient information on any functional loss due to an orthopedic disability.  In this case, the Board has taken into consideration the Veteran's pain on flexion at his July 2008 examination and finds that the Veteran's forward flexion of the thoracolumbar spine is functionally limited to no worse than about 70 degrees.  The Board thus concludes that the limited range of motion displayed by the Veteran during his July 2008 VA examination most closely approximates the level of disability considered by the 10 percent disability rating currently assigned under the General Rating Formula for Diseases and Injuries of the Spine. 

The Board notes that the Veteran has not displayed flexion of the thoracolumbar spine of 60 degrees or less at any time, even when considering pain or other functional loss, to warrant a 20 or 40 percent rating.  Similarly, the Board also notes that there is no evidence that the Veteran's degenerative arthritis of the lumbar spine has resulted in disability comparable to ankylosis to warrant a 50, or 100 percent disability rating.  The Board acknowledges that the Veteran's VA examination revealed painful motion.  However, as discussed above, the Board finds that any such pain and its effect on the Veteran's low back function is contemplated in the 10 percent rating currently assigned.  In sum, the Board concludes that the evidence of record shows that, for the entirety of the claim period, an increased rating is not warranted for the Veteran's degenerative arthritis of the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5242, 5243 (2010).

The Board also finds that there are no other potentially applicable diagnostic codes by which to consider the Veteran's service-connected degenerative arthritis of the lumbar spine.  In this case, although there is radiological evidence of degenerative arthritis of the spine, the Veteran is in fact being rated for limitation of motion of the thoracolumbar spine associated with such degenerative changes, as required by regulation.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2010). 

The above determination is based upon consideration of applicable rating provisions.  Importantly, the Board notes that the July 2008 VA examination reports describe the effects of the Veteran's hearing impairment on his daily life.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  It was noted by the July 2008 VA examiner that the Veteran reported having difficulty understanding speech both in quiet and with background noise.  In addition, the Veteran has complained that he occasionally is bed-bound due to his degenerative arthritis of the lumbar spine but has not suggested that his service-connected disabilities prevent him from maintaining employment.  Such effects do not take the Veteran's case outside the norm as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2010).  The symptoms of his hearing loss and lumbar spine disabilities have been accurately reflected by the schedular criteria.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

For all the foregoing reasons, the Board finds that the claim for a compensable disability rating for the Veteran's service-connected bilateral hearing loss and for a disability rating higher than 10 percent for his service-connected degenerative arthritis of the lumbar spine must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims for increase, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

As new and material evidence has not been received, the application to reopen a claim of entitlement to service connection for a left knee disorder is denied.

Entitlement to an increased rating for bilateral hearing loss is denied.

Entitlement to an increased rating for degenerative arthritis of the lumbar spine is denied.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


